Title: From Thomas Jefferson to John Taylor, 8 June 1795
From: Jefferson, Thomas
To: Taylor, John



Th:J. to Citizen Taylor
Monticello. June 8. 95.

I inclose you a few seed of the Rutabaga, or Swedish winter turnep. This is the plant which the English government thought of value enough to be procured at public expence from Sweden, cultivated and dispersed. A Mr. Strickland, an English gentleman from Yorkshire, lately here, left a few seeds with me, of which I impart to you. He tells me it has such advantages over the common turnep that it is spreading rapidly over England, and will become their chief turnep. It’s principal excellence is it’s remaining in the field unhurt even by the severities of a Swedish winter. He suspects that in the seed he gave me, there is an  accidental mixture of common turnep. It may be easily distinguished when it comes up, as the leaf of the Rutabaga resembles that of rape or cabbage, and not at all that of turnep.—My friendly respects to Mr. Pendleton. Adieu affectionately.
